DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/04/2022 has been entered. The amendment to the claims have overcome the rejections under 35 U.S.C. § 103 previously set forth in the Non-Final Office Action mailed 
Claims Status
	Claims 1 – 13 remain pending
	Claims 1, 8, 9 and 13are amended 
In view of the amendment filed on 04/04/2022, the following new grounds of
rejections are necessitated. See the response to arguments section for a discussion of
Applicant’s arguments.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  


New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the base material is selected from the group consisting of…" in ll. Ds1-2.  There is insufficient antecedent basis for this limitation in the claim. Prior to claim 8, there is no recitation of “a group consisting of…”
For examination purposes, the limitation is being interpreted as – the base material is selected from a group consisting of…--

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over BARABAS (US PGPub. 2015/0239155 A1; Barabas) in view of Davies et al. (US PGPub. 2008/0156963 A1; Davies), and further in view of Bryant (US Pat. No. 6,382,947 B1), E. M. Jenkins et al. (US Pat. No. 2,280,488; Jenkins).
Regarding claim 1. Barabas discloses an apparatus for producing a paver block (K) capable of having veined tread surface, the apparatus comprising: 
a starting table (1),
a filling carriage (2) being movable back and forth in a first direction (M1) along a guide rail (3) above a molding template (“forming mold,” 4) connected to the starting table (1) and having at least one mold cavity (4a) (see Barabas at [0039], “filling carriage 2 with open top or having an opening for receiving base material is arranged on a starting table 1, which carriage 2 is to be moved, along a guide rail 3, over a forming mould 4 adjoining the starting table 1 and having at least one, but preferably several mould cavities 4a, and retractable therefrom onto the starting table 1 along the guide rail 3.”),
a chamber (6a) being open both at its upper and lower sides (see Fig.1) for receiving a base material is provided in an interior space of the carriage (2) (see Barabas at [0039]),
at least two metering troughs (e.g., see Fig. 2, elements 8, 9, 10) connected to a dispensing device (“feeding device,” 7).

Barabas is silent to the apparatus comprising: 
1) a second starting table being movable in a second direction along a guide rail above the molding template, 
2) a second filling carriage arranged movably along a guide rail over the molding template in the second direction above the second starting table and 
3) a batch box to be loaded by the dispensing device, the batch box provided with an open top and an emptying device at its lower side, and arranged movably over the first starting table in a plane parallel to a plane of the first starting table, 
4) 3wherein the second filling carriage is provided with chambers having a veined shape forming a slot system open at both upper and lower sides, and 
5) wherein a second batch box with open top and lower sides and divided into several chambers open at their top and bottom is fitted on the second filling carriage from above.

As to the limitation 1), “a second starting table being movable in a second direction along a guide rail above the molding template.”
	In the same field of endeavor of methods and apparatus for molding blocks, Davies discloses techniques and tools for assembling and disassembling compactable molds and forming building blocks [0009], a system including a compactable mold defining a mold cavity for forming a compacted concrete building block, and a mold wall disassembly and reassembly mechanism [0011].
Davies discloses a mold base feed table 792 that holds an empty mold base ready to be inserted into the mold assembly/disassembly unit 700 for mold reassembly, and a mold discharge table 793 (a second table being movable in a second direction; see Davies’ FIG. 18), Davies further discloses a conveyor could also be used to feed/discharge mold bases into the mold assembly/disassembly unit 700 [0106].
Therefore, the addition of a second starting table being movable in a second direction along a guide rail above the molding template would have been within the skill set of one of ordinary skill in the art with good expectations of success, since it would only involve the duplication of Barabas’ starting table (see MPEP § 2144.04 (VI)(B)). 
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Barabas apparatus for producing a paver block by duplicating Barabas’ starting table, the second starting table being movable in a second direction along a guide rail above the molding template, as taught by Davies, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI)(B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) “The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
As to the second starting table being movable in a second direction, see MPEP § 2144.04 (VI) (C):
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) “Shifting the location of an element would not have modified the operation of device.” In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) “The particular placement of an element was held to be obvious.”
One would have been motivated to duplicate Barabas’ starting table for the purpose of, e.g., provide Barabas’ apparatus with a second starting table capable of holding/feeding a second mold base type or a second material, different from the first build material. 

As to the limitation 2), “a second filling carriage arranged movably along a guide rail over the molding template in the second direction above the second starting tab.”
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Barabas apparatus for producing a paver block by duplicating Barabas’ filling carriage arranged movably along a guide rail over the molding template in a second direction above the second starting tab, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI)(B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) “The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
One would have been motivated to duplicate Barabas’ filling carriage for the purpose of, e.g., provide Barabas’ apparatus with a second filling carriage capable of holding/feeding a second material, different from the first build material. 

As to the limitation 3), “a batch box to be loaded by the dispensing device, the batch box provided with an open top and an emptying device at its lower side, and arranged movably over the first starting table in a plane parallel to a plane of the first starting table.” 
In the same field of endeavor of apparatus and methods for the production of concrete moldings, Bryant discloses that the mixed with the aggregate and cement are dumped into a moveable bucket 13 (analogous to the claimed “batch box”), which operates between a loading position (FIG. 1) in communication with the mixer outlet (analogous to the claimed “metering trough”), and a dumping position over a selected hopper 17 below (see Col. 7, ll. 55-67). 
Bryant discloses that the moveable bucket 13 includes a clamshell gate 14 (analogous to the claimed “emptying device”) at a bottom end and is suspended above the hoppers 17 on a wheeled dolly 15 mounted on a runway 16, the three material storage hoppers 17, each with an independently operable clamshell outlet 18 (analogous to the claimed “dispensing device”) – see Bryant at Col. 7, ll. 4-27. 
Bryant discloses one advantage of the embodiment is the ability to fill different hoppers 17 with different colored material and to control the position relative to the mold, time sequencing and quantity of material passed through each hopper outlet toward the mold 10 (see Col. 7, ll. 55-67). 
	Bryant’s “batch box” embodiment differs from the instant application in the arrangement of the metering throughs relative to the batch box, see e.g., Bryant FIG. 1. 
	However, the claimed arrangement for the batch box below a dispensing device is known in the art, see e.g., Jenkins, directed to a method and apparatus for making stone-like unit (Jenkins p. 1, ll. 1-10). Jenkins discloses an arrangement having a batch box (54) loaded by dispensing device (52), the batch box (54) being provided with an open top and an emptying device (56) as its lower side (see Jenkins’ FIG. 2).
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Barabas/Davies’ apparatus with a batch box, as taught by Bryant, provided with an open top and an emptying device at its lower side, as taught by Jenkins, and being arranged movably over the starting table on a plane parallel to the plane of the starting table, as taught by Bryant, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C):
In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) “Shifting the location of an element would not have modified the operation of device.” In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) “The particular placement of an element was held to be obvious.”
One would have been motivated to provide Barabas/Davies’  apparatus with the batch box 13 of Bryant, since Bryant teaches having a batch box 13 allows for the ability to fill different hoppers with different colored material and to control the position relative to the mold, time sequencing and quantity of material passed through each hopper outlet toward the mold (see Col. 7, ll. 55-67).
In this case, all the claimed elements were known in the prior art (e.g., Jenkins discloses the arrangement of the batch box relative to the dispensing device as claimed) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in an apparatus for producing paver blocks comprising – inter alia – a batch box (Bryant’s 13) to be loaded by the dispensing device (e.g., Bryant’s metering throughs 17 comprising dispensing device 18), the batch box provided with an open top and an emptying device at its lower side, and arranged movably over the first starting table in a plane parallel to a plane of the first starting table. See MPEP 2143, KSR Rationale “A”.

As to the limitation 4), “3wherein the second filling carriage is provided with chambers having a veined shape forming a slot system open at both upper and lower sides.” 
	Jenkins discloses a box (analogous to the claimed chambers 7a), the walls of the box carry a plurality of abutments 86 (see Jenkins’ FIGs. 3 and 4) adapted to support a restraining plate 88 of substantiality the length and width of the Interior of the box, the plate including openings to permit the ready passage of the rods 82 therethrough, the apparatus is capable of being provided with a mix made of asbestos fibre, cement, and a selected pigment if color is desired, in the dry mixer 20 and the same is discharged through a chute 26 into any one or more of the storage 25 mixers 28 (Jenkins p. 2, ll. 1-17).
Jenkins further discloses the batches in the mixers are then discharged through the hopper 54 into the blending box 58, and prior to the discharge into the blending box, the hydraulic lift is manipulated to place the grid 84 at the bottom of the box, the plate 88 being held above the box and adjacent the frame 80 by any suitable means, the discharge of the batches from mixers 32 in succession results in the formation of a plurality of layers of differently colored mixes in the box 58 (Jenkins p. 3, ll. 1-19), the plurality of layers can have a surface appearance to simulate natural stone, marble (analogous to the claimed “veined shaped,” see e.g., Jenkins FIG. 1), and discloses that different patterns may also be obtained by employing grids having different spacings between the bars (analogous to the claimed “a veined shape forming a slot system”), or varying arrangement of the bars, or both (Jenkins at p. 3, ll. 37-42).
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Barabas/Davies/Bryant/Jenkins’ apparatus for producing a paver block so that the second filling carriage is provided with chambers having a veined shape forming a slot system open at both upper and lower sides, as taught by Jenkins.
One of ordinary skill in the art would have been motivated to pursue the modification for the purpose of, e.g., provide the apparatus with a chamber capable of having a veined shape slot system that can be arrange to produce different patterns, such a natural stone or marble, as taught by Jenkins.

As to the limitation 5), “wherein a second batch box with open top and lower sides and divided into several chambers open at their top and bottom is fitted on the second filling carriage from above.”
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Barabas/Davies/Bryant/Jenkins’ apparatus for producing a paver block by duplicating Barabas’ batch box with open top and lower sides and fitted on the second filling carriage from above, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. See MPEP § 2144.04 (VI)(B):
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) “The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”
As to the second batch box being divided into several chambers open at their top and bottom, this would have been within the skill set and obvious to one of ordinary skill, since it involves a mere duplication of working parts of a device. Furthermore, Bryant discloses a three material storage hoppers 17, having independently operable clamshell outlets 18 (analogous to the claimed “the batch box being divided into several chambers open at their top and bottom”).
One would have been motivated to duplicate Barabas’ batch box for the purpose of, e.g., provide Barabas’ apparatus with a second batch box capable of holding/feeding a second material, different from the first build material. 

Regarding claim 2. Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, except for specifically disclosing, wherein the second batch box is in a fixed position relative to the guide rail.
However, the use of a one-piece construction instead of the structure disclosed in the prior art would be obvious to one of ordinary skill in the art, since it has been held to be within the general skill of one working in the art to make plural parts unitary or integral. In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214. See MPEP § 2144.04 (V) (B).
It would have been obvious to one of ordinary skill in the art at the time of effectively  filing the claimed invention, to make Barabas/Davies/Bryant/Jenkins apparatus’ second batch box fixed in a position relative to the guide rail, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   
One would have been motivated to pursue the modification of the apparatus with a second batch box fixed in a position relative to the guide rail in order to, e.g. provide a simplistic structure to the second batch box by limiting the number of moving elements incorporated in the apparatus.

Regarding claim 4. Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, wherein the first direction (F1) and the second direction (F2) include an angle (a) of n * n/2, where n is a natural number (see e.g., Davies’ FIG. 18).

Regarding claim 5. Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, wherein the second carriage is formed as a plate and the chambers open both at bottom and top sides are holes (see Barabas carriage 2, since the modification only involved the duplication of said carriage – see claim 1 above).

Regarding claim 6. Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, wherein chambers (7a) open both at top and bottom of the second filling carriage (7) are formed as a slot system (see the discussion of claim 1 above, modification in view of Jenkins).

Claim 3, 7 and 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barabas in view of Davies, Bryant and Jenkins, as applied to claim 1, and further in view of Todorov et al. (US PGPub. 2018/0021978 A1; Todorov).
Regarding claim 3, Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, except for, wherein the second batch box is movable in the second direction along the guide rail.
In the same field of endeavor of methods and apparatus for the manufacturing of molded bodies from powder materials [0001], Todorov discloses an apparatus comprising – inter alia – chassis 1 (analogous to the claimed “starting table”), a system for applying powder material 2 (analogous to the claimed “batch box”) [0032], and a system for applying the fusing substance 3 (analogous to the claim “second batch box”) [0033]. 
Todorov discloses the motion caused by the systems 2 and 3 (see Fig. 1), defines the machine work cycle, with both systems moving on perpendicular planes (over linear drives 21, 27 - respectively, analogous to the claimed  guide rails), allowing for short duration work cycles by eliminating redundant motions for returning to starting positions [0038]. Todorov discloses the perpendicular arrangement has ability to move in perpendicular planes one towards the other, which eliminates any redundant motions, results in raising the productivity of the whole machine [0046].
It would have been obvious to a person having ordinary skill in the art, before the filling date of the claimed invention, to modify Barabas apparatus so that the second batch box is movable in the second direction along the guide rail, as taught by Todorov.
One would have been motivated to modify Barabas/Davies/Bryant/Jenkins apparatus’ second batch box to be movable in a second direction along the guide rail, since Todorov teaches this perpendicular arrangement provides with the ability to move the carriages in perpendicular planes one towards the other, which eliminates any redundant motions, results in raising the productivity of the whole machine [0046].

Regarding claim 7. Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, wherein the dispensing device is a screw dispenser.
Todorov discloses that the loading of the powder material in the system for applying the powder material 2 is done by a loading system 4, which consists of (FIG. 6) body 31 with a hopper, in which material is dosed according the weight, and that two screws 32 even the material lengthwise in the distribution device [0034], so that it can be applied faster and the layer to be more even [0051].
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Barabas/Davies/Bryant/Jenkins apparatus so that the dispensing device is a screw dispenser, as taught by Todorov.
One would have been motivated to pursue the modification of the dispensing device with a screw dispenser, since Todorov teaches such type of screw dispensing device evens the material lengthwise in the distribution device [0034], so that it can be applied faster and the layer to be more even [0051].

Regarding claim 8. Barabas/Davies/Bryant/Jenkins discloses the apparatus according to claim 1, wherein the base material is capable of being selected from a group consisting of concrete mortars colored in its material and uncolored concrete mortar – Barabas at [0039] discloses, 
“The chamber 6a is formed to receive base material, e.g. concrete mortar colored or uncolored in itself and suitable for forming the predominant part of the volume of paving blocks K, while chamber 6b receives a feeding device 7 suitable for feeding a mixture MK of ornamenting material, preferably concrete mortar as well, consisting of a particle phase with predetermined grain size distribution and at least one binder material having a plastic state during the production of paving blocks. The colored or uncolored base material can be added into the chamber 6a from e.g. a loading trough or chute located above the starting table 1.”

Applicant is reminded that, as per MPEP 2115:	A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon (e.g., the base material) by a structure being claimed (apparatus to produce concrete paver blocks) does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to select the base material from a group consisting of concrete mortars colored in its material and uncolored concrete mortar, as taught by Barabas. As per MPEP 2144.04 (I):
	“The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
	One would have been motivated to select the base material from a group consisting of concrete mortars colored in its material and uncolored concrete mortar for the purpose of, e.g., improving the aesthetics of the paver blocks produced by the apparatus being claimed.

Regarding claim 9. Barabas/Davies/Bryant/Jenkins discloses an apparatus and method for producing a paver block (K) capable of having veined tread surface (e.g., see the discussion of claim 1 above), by means of the apparatus of claim 1, wherein 
first metering trough (e.g., Bryant’s 17; see the discussion of claim 1 above and Bryant at Col. 7, ll. 55-67, discloses one advantage of the embodiment is the ability to fill different hoppers 17 with different colored material and to control the position relative to the mold, time sequencing and quantity of material passed through each hopper outlet toward the mold 10), of the apparatus being filled with a base material (Barabas at [0039]) colored by a first dyestuff (Barabas at [0039] “The colored or uncolored base material can be added into the chamber 6a from e.g. a loading trough or chute located above the starting table 1”), and 
a second metering trough (e.g., one of Bryant’s three hoppers 17) capable of being filled with a base material colored by a second dyestuff (Barabas [0039]), and 
the base material being fed from the trough into the mold cavity (e.g., see Barabas [0039], “chamber 6a is formed to receive base material, e.g. concrete mortar colored or uncolored in itself and suitable for forming the predominant part of the volume of paving blocks K, while chamber 6b receives a feeding device 7 suitable for feeding a mixture MK of ornamenting material, preferably concrete mortar as well”) of the molding pattern (e.g., see Barabas at [0041]), then compacted and allowed to be set (Barabas at [0049]), by dividing an inner space (Barabas mould 4) of a filling carriage (Barabas 2) placed on a starting table (Barabas 1) into target areas (several mould cavities 4a, Barabas at [0039]; see Barabas at [0052-53]), and during feeding the base material in the mold cavity (Barabas 4a), 
a) a part of the base material is fed into a batch box (e.g., Bryant’s 13) from the trough (e.g., Bryant’s 17, see the discussion of claim 1 above), batch box (Bryant’s 13) is moved over the selected target area of the interior space of the filling carriage (see Bryant’s Col. 7, ll. 55-67), dispensing device (Bryant’s 14) of the batch box (Bryant’s 13) is activated to feed the base material from the batch box (Bryant’s 13) to the target area (see Bryant’s see Col. 7, ll. 55-67), then 
b) repeating (see Barabas at [0052], “A similar pattern m can be created on the surface of the paving block K by moving the metering member 10,101,102,103 above the next mould cavity 4a of the mould 4.”) by filling all other target areas (see Barabas at [0052-53]) and 
c) moving the filling carriage (Barabas 2) from the starting table (Barabas 1) in the first direction (M1) over the molding template (“forming mould,” 4; Barabas at [0039]) and retracting it (see Barabas at [0039]), 
wherein filling up with base material a batch box (Bryant’s 13) formed by several chamber (e.g., Bryant’s 17;  see the discussion of claim 1 above) with bottom and top openings arranged above the second filling carriage (e.g., Bryant’s 17; see Col. 7, ll. 4-27) located on the second starting table (see the discussion of claim 1 above regarding the modification of Barabas with additional tables, as taught by Davies), and
filling the open chambers having a veined shape forming a slot system (see the discussion of claim 1 above) of the second filling carriage (e.g., duplicated carriage 2 of Barabas) from the second batch box (see the discussion of claim 1 above regarding the modification of Barabas/Davies/Bryant/Jenkins with additional batch boxes).
Barabas/Davies/Bryant/Jenkins is silent to, then moving the second filling carriage together with the second starting 4table in a second direction over the molding template, and retracting the second starting table in the second direction, thereby feeding the base material arranged in the open chambers into the surface of the base material fed in the molding template during the step c).
It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Barabas/Davies/Bryant/Jenkins method so that the apparatus comprises a second batch box, movable in a second direction along the guide rail, as taught by Todorov.
One would have been motivated to pursue the modification of a second batch box to be movable in a second direction along the guide rail, since Todorov teaches this perpendicular arrangement has ability to move in perpendicular planes one towards the other, which eliminates any redundant motions, results in raising the productivity of the whole machine [0046].
It would have been obvious to a person having ordinary skill in the art, before the filling date of the claimed invention, to modify Barabas/Davies/Bryant/Jenkins/Todorov’s method and apparatus so that moving the second filling carriage (duplicate Barabas carriage 2) together with the second starting 4table in a second direction over the molding template, as taught by Davies, and retracting the second starting table in the second direction, thereby feeding the base material arranged in the open chambers into the surface of the base material fed in the molding template during the production cycle, as taught by Todorov.
One would have been motivated to modify Barabas/Davies/Bryant/Jenkins/Todorov’s method so that the second filling carriage be movable in a second direction along the guide rail, since Todorov teaches this perpendicular arrangement provides with the ability to move the carriages in perpendicular planes one towards the other, which eliminates any redundant motions, results in raising the productivity of the whole machine (Todorov at [0046]), further, e.g., to complete/continue the production cycle.

Regarding claim 10. Barabas/Davies/Bryant/Jenkins/Todorov discloses the method according to claim 9, further comprising filling up the open chambers of the second filling carriage (e.g., Barabas duplicate carriage 2) from the second batch box (e.g., Bryant’s 17; see Bryant’s Col. 7, ll. 55-67) by moving the second batch box in the second direction (e.g., Todorov [0038-46]).  

Regarding claim 11. Barabas/Davies/Bryant/Jenkins/Todorov discloses the method and apparatus according to claim 9, wherein the second filling carriage (e.g., Barabas duplicate carriage 2) chambers open both at bottom and top sides are holes (see discussion of claim 1 above), except for the second filling carriage being formed as a sheet.
It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23. The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barabas/Davies/Bryant/Jenkins/Todorov method and apparatus with a sheet-shaped second filling carriage, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. 
One would have been motivated to select the shape of a sheet for the second filling carriage for the purpose of, e.g., providing the apparatus with a second carriage having a lower profile, those allowing for better maneuverability during manipulation of the molded bodies having different sizes and shapes.

Regarding claim 12. Barabas/Davies/Bryant/Jenkins/Todorov discloses the method according to claim 11, wherein the chambers (e.g., 4) open at the top and bottom of the second filling carriage (Barabas duplicate carriage 2) are formed as a system of slits – see the discussion of claim 1 above, Jenkins elements 84, 88.
Furthermore, it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art. See MPEP § 2144.04 (IV) (B):
“The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.” In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  

Regarding claim 13. Barabas/Davies/Bryant/Jenkins/Todorov discloses the method and apparatus according to claim 12, wherein the base material is selected from a group consisting of concrete mortars colored in its material and uncolored concrete mortar (see Barabas at [0039]).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lazar (US Pat. No. 6,616,874 B1); method for forming a concrete block particularly, but not exclusively, a composite block having a base portion and a reflective fascia portion.
Badin (US Pat. No. 8,801,422 B2); A machine and method to produce structural elements for the building trade made of cement material with one or more inserts made of polymer material.
Cavazzoni et al. (DE 69817279 T2); device for filling the molds in presses for the production of tiles and finishing materials therefor.
Foppe (US PGPub. 2014/0138876 A1); Concrete block producing device and method for producing at least two-coloured concrete blocks.
Uchida et al. (US Pat. 5,935,617); Molding apparatus for patterned shaped article having multiple worktables and moving in multiple directions.
ANDRE Y F. (FR 2995879 A1); Device, useful for transporting carbonaceous paste to feed assembly for manufacturing mold blocks to produce anodes for the electrolysis of aluminum, comprises main frame
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712